Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement specification filed 07/13/22 has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed 07/13/22, Claims 1-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Based on the most recent set of claims filed 07/13/22, the application has been amended as follows: 
In Claim 1 at Line 5, the word “an” has been replaced with the word --the--.
In Claim 4 at Line 5, the word “an” has been replaced with the word --the--.
In Claim 16 at Line 7, the word --engagement-- has been added before the word “means”.
In Claim 17 at Line 5, the word --engagement-- has been added before the word “means”.
In Claim 18 at Line 7, the word --engagement--has been added before the word “means”.
In Claim 18 at Line 11, the word --engagement-- has been added before the word “means”.
In Claim 18 at Line 12, the word --engagement-- has been added before the word “means”.
In Claim 20 at Line 7, the word --engagement-- has been added before the word “means”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a tool and a tuliped pedicle screw combination, the tuliped pedicle screw having a first longitudinal axis and a channel, the channel defined by a first blade and a second blade, the tool comprising: an unbendable cylindrical shaft, having a second longitudinal axis; a tip, fixed to the unbendable cylindrical shaft, having a first prong extending perpendicularly from the unbendable cylindrical shaft and fixed in the channel adjacent the first blade and the second blade with the second longitudinal axis coplanar with the first longitudinal axis; a tool connector head, fixed to the unbendable cylindrical shaft, opposite the tip; and, wherein rotation of the tool removes the tuliped pedicle screw, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Triplett (US PG Pub No. 2005/0273167).
Triplett discloses a surgical tool for use in resecting a facet of a vertebra, comprising a cylindrical shaft having a tip fixed thereto, the tip having a first prong extending perpendicularly therefrom, wherein rotation of the tool is capable of removing a tuliped pedicle screw, but Triplett fails to disclose the tool in combination with a tuliped pedicle screw, the tool being rotated to remove the tuliped pedicle screw, and wherein the tool includes a second prong extending perpendicular from the shaft. Furthermore, modifying Triplett as claimed would destroy the invention since the tool is a cutting tool used for resecting facets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775